Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Strand 3,430,894 in view of Simonetti US 2018/0080380.

Regarding claim 1, Strand teaches an aircraft, comprising: 
a fuselage including a right side and a left side (figures 1-2); 
a rotatable wing disposed above the fuselage (wings 17 shown being rotatable via bearings 26 as shown in figures 2 and 6 and described in column 3 lines 46-49; and shown above the fuselage in figure 1); 
at least one cross-wing driveshaft disposed within the rotatable wing (13 and 47 as shown in figure 2); 

a drive system between the first engine and the second engine and the at least one cross-wing driveshaft (21/61/etc. as shown in figure 2); the drive system comprises:
a combining gearbox disposed inside the fuselage and connected to the first and second engines (21 of figures 1-2), the combining gearbox including a riser shaft (61);
wherein the drive system is so configured that one or both of the first engine and the second engine can drive the at least one cross-wing driveshaft (as shown in figures 1-2 and described in column 3 lines 6-22).
but does not specify at least a portion of each of the respective first engine and the second engine extends externally from the respective right and left sides of the fuselage beneath the rotatable wing; a first engine driveshaft and a second engine driveshaft by a respective first coupling shaft and second coupling shaft; or wherein at least one of the first coupling shaft and the second coupling shaft define an angle with the riser shaft from about 10 degrees to about 90 degrees relative to the transverse axis of the aircraft.
Simonetti; however, does teach such arrangement of engines (22 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such arrangement of engines, in order to provide design preferences for engine performance efficiency, etc.
Furthermore, such arrangement of drive/coupling shafts are well known and arguably inherent in view of the arrangement taught by Strand in order to enable the first and second engines to impart driving forces to the left and right cross-wing driveshafts (as shown in figure 2). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shafts, in order to efficiently connect the engines/drive systems to utilize the elements of Strand for their intended use; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


    PNG
    media_image1.png
    288
    329
    media_image1.png
    Greyscale


Regarding claim 3, Strand teaches the aircraft of claim 1, wherein the drive system further includes a mid-wing gearbox connected between the riser shaft and the at least one cross-wing driveshaft (12 as shown in figure 2).

Regarding claim 4, Strand teaches the aircraft of claim 3, wherein the mid-wing gearbox is a power splitting gearbox disposed between the riser shaft and the at least one cross-wing driveshaft (see claim 3 rejection).

Regarding claim 6, Strand teaches the aircraft of claim 1, but does not specify wherein at least one of the first coupling shaft and the second coupling shaft define an angle with the riser shaft from about 0 degrees to about 180 degrees relative to the longitudinal axis of the aircraft.
However again, such arrangement would have been obvious (see claim 1 rejection and Strand figure 2).

Regarding claim 7, Strand teaches the aircraft of claim 1, wherein the wing is rotatable about a wing rotation axis (as inherently previously described).

Regarding claim 10, Strand teaches the aircraft of claim 1, wherein the first engine and second engine are mounted on a support frame attached to the fuselage (being inherent in order to provide a stable connection of parts).

Regarding claim 11, Strand teaches the aircraft of claim 1, wherein the first engine and the second engine are symmetrically disposed relative to a zero butt line of the aircraft (as shown in figure 2).

Regarding claim 12, Strand teaches the aircraft of claim 1, wherein the first coupling shaft and the second coupling shaft are symmetrically disposed relative to a zero butt line (as obviously suggested in figure 2 in view of the previous teachings of the rejection of claim 1).

Regarding claim 13, Strand teaches the aircraft of claim 1, which is a tiltrotor aircraft (as summarized in the abstract and described throughout).

Regarding claim 14, Strand teaches the aircraft of claim 1, but does not specify which is an unmanned aerial vehicle.
However, such capabilities are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to enable the aircraft to fly into more dangerous environments; since broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Regarding claim 21, Strand teaches the aircraft of claim 1, but does not teach wherein at least one of the first engine and the second engine comprises an electrical motor.


Regarding claim 22, Strand teaches the aircraft of claim 21,  but does not teach wherein the electrical motor is supplied with power from a common electrical source integral to the aircraft.
However, an electrical source for an electrical motor is obvious and arguably inherent. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide an electrical source for the electrical motor, in order to actually utilize the electrical motor; since such arrangement of elements is very well known (see previous rejection).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Strand and Simonetti in view of Ross US 2018/0079484.
Regarding claim 8, Strand teaches the aircraft of claim 2, but does not teach wherein the riser shaft of the combining gearbox is disposed along a wing rotation axis.
Ross; however, does teach such arrangement of parts (figures 8, 10, 11, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to combine such teachings, in order to provide an efficient arrangement of drive elements within an efficiently stowable aircraft; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are moot in light of the updated rejections in response to the amendments to claim 1.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644